         Case: 3:20-cv-01084-bbc Document #: 9 Filed: 02/11/21 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF WISCONSIN

SEAN M. YOUNG,

        Plaintiff,
                                                       Case No. 20-cv-1084-bbc
   v.

JANET FISCHER, MARK KARTMAN,
PAULA STOUDT, DANIEL LEFFLER,
JOSHUA KOLBO, MATTHEW SCULLION,
HEIDI BROWN, MATTHEW MUTIVA,
STEPHEN SCHNEIDER, KYLE BAYNE,
CHANCE CASTEL, KEITH WIEGEL, JAMIE
L. ADAMS AND SHERYL L. KINYON,

        Defendants.


                               JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of defendants

dismissing this case.




        /s/                                               2/11/2021
        Peter Oppeneer, Clerk of Court                           Date
